                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  Bulmaro Huitran-Barron,
                                                 Case No. 4:17-cv-299-BLW
                                                          4:16-cr-175-BLW
         Petitioner,

         v.                                      MEMORANDUM DECISION AND
                                                 ORDER
  United States of America,

         Respondent.




                                   INTRODUCTION

       Before the Court is Movant Bulmaro Huitran-Barron’s § 2255 motion (Dkt. 1) and

the government’s motion to dismiss (Dkt. 12). For the reasons explained below, the Court

will order further briefing from the government regarding ground one of Huitran-

Barron’s motion, and will dismiss the claims asserted in grounds two and three.

                                    BACKGROUND

       In April 2016, Huitran-Barron sold methamphetamine to an undercover police

officer on two separate occasions. He was arrested in June 2016, after arranging to again

sell methamphetamine to an undercover office. Huitran-Barron was charged with four

counts of possession with intent to distribute a controlled substance and one count of


MEMORANDUM DECISION AND ORDER - 1
unlawful possession of a firearm. See Superseding Indictment, Cr. Dkt. 12. 1

       In November 2016, Huitran-Barron pleaded guilty to one of the four drug charges,

and the government agreed to dismiss the remaining charges. See Plea Agreement, Dkt.

19. The Court sentenced Huitran-Barron to 82 months’ imprisonment followed by four

years’ supervised release. Judgment, Cr. Dkt. 34.

       In July 2017, Huitran-Barron filed this motion to vacate under 28 U.S.C. § 2255.

He alleges that his counsel was ineffective during pretrial proceedings, at sentencing, and

after sentencing.

                                    LEGAL STANDARD

1.     28 U.S.C. § 2255

       Title 28 U.S.C. § 2255 provides four grounds under which a federal court may

grant relief to a federal prisoner who challenges the imposition or length of her or her

incarceration: (1) “that the sentence was imposed in violation of the Constitution or laws

of the United States;” (2) “that the court was without jurisdiction to impose such

sentence;” (3) “that the sentence was in excess of the maximum authorized by law;” and

(4) that the sentence is otherwise “subject to collateral attack.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing § 2255 Proceedings provides that a federal

district court judge must dismiss a § 2255 motion “[i]f it plainly appears from the motion,




       1
           Citations to “Cr. Dkt.” are to docket entries in the underlying criminal case.




MEMORANDUM DECISION AND ORDER - 2
any attached exhibits, and the record of prior proceedings that the moving party is not

entitled to relief.” “Under this standard, a district court may summarily dismiss a § 2255

motion only if the allegations in the motion, when viewed against the record, do not give

rise to a claim for relief or are ‘palpably incredible or patently frivolous.’” United States

v. Withers, 638 F.3d 1055, 1062-63 (9th Cir. 2011) (citation omitted).

       If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

Government “to file an answer, motion, or other response within a fixed time, or to take

other action the judge may order.”

       The Court may dismiss a § 2255 motion at other stages of the proceeding such as

pursuant to a motion by respondent, after consideration of the answer and motion, or after

consideration of the pleadings and an expanded record. See Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2254 Proceedings incorporated by

reference into the Advisory Committee Notes following Rule 8 of the Rules Governing

Section 2255 Proceedings.

       If the Court does not dismiss the proceeding, the Court then determines under Rule

8 whether an evidentiary hearing is required. The Court need not hold an evidentiary

hearing if the issues can be conclusively decided on the basis of the evidence in the

record. See Frazier v. United States, 18 F.3d 778, 781 (9th Cir. 1994). In determining

whether a § 2255 motion requires a hearing, “[t]he standard essentially is whether the

movant has made specific factual allegations that, if true, state a claim on which relief

could be granted.” Withers, 638 F.3d at 1062.



MEMORANDUM DECISION AND ORDER - 3
2.     Ineffective Assistance of Counsel

       The well-established two-prong test for evaluating ineffective assistance of

counsel claims is deficient performance and resulting prejudice. See Strickland v.

Washington, 466 U.S. 668 (1984). More specifically, to prevail on an ineffective

assistance of counsel claim, a defendant must show that counsel’s performance “fell

below an objective standard of reasonableness” and that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 688, 697; see also Bell v. Cone, 535 U.S. 685, 695 (2002). Mere

conclusory allegations are insufficient to state a claim of ineffective assistance of

counsel. See Shah v. United States, 898 F.2d 1156, 1161 (9th Cir. 1989).

       In order to establish deficient performance, a defendant must show that “counsel’s

conduct so undermined the proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result” or that “counsel made errors so

serious that counsel was not functioning as ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland, 466 U.S. at 686-87. Under the performance prong, there

is a strong presumption that counsel’s performance falls within “the wide range of

reasonable professional assistance.” Id. at 689.

       An attorney has a constitutional duty to consult with a defendant about an appeal

either if a rational defendant would want to appeal, or if the particular defendant has

reasonably demonstrated his interest in appealing. Roe v. Flores-Ortega, 528 U.S. 470,

480 (2000). Where a defendant does not consent to counsel’s failure to file a notice of



MEMORANDUM DECISION AND ORDER - 4
appeal, the defendant may file a motion alleging ineffective assistance of counsel. Id. at

476.

       The Ninth Circuit has held that “prejudice necessarily arises when a lawyer

disregards an express instruction to file an appeal.” Thorward v. Knowles, 220 Fed.

Appx. 728, 729 (9th Cir. 2007) (unpublished). Where a defendant asks his lawyer to

appeal and his lawyer does not do so, even where a defendant has waived his right to

appeal, the lawyer has provided ineffective assistance of counsel. United States v.

Sandoval-Lopez, 409 F.3d 1193, 1197 (9th Cir. 2004). However, where a defendant does

not instruct counsel to either file or not file a notice of appeal, the court must first

determine whether counsel consulted with the defendant regarding an appeal. Flores-

Ortega, 528 U.S. at 477-78 (2000).

                                        DISCUSSION

       Huitran-Barron alleges that his attorney performed deficiently by: (1) ignoring his

request to file an appeal; (2) refusing “to invoke the benefits of § 3553(a)”; and (3) failing

to file a suppression motion. Motion, Dkt. 1, at 5, 6, 7. Under governing Ninth Circuit

and Supreme Court authority, Huitran-Barron is entitled to a hearing on his first claim.

The second and third claims, however, will be dismissed.

1.     Counsel’s Alleged Failure to File an Appeal

       In his first claim, Huitran-Barron alleges that his attorney disregarded his

instruction file an appeal. Motion, Dkt. 1, at 4. Huitran-Barron also says his attorney

misadvised him about his ability to appeal and he has only recently learned that his right



MEMORANDUM DECISION AND ORDER - 5
to appeal was not precluded. Motion Mem., Dkt. 1-1, at 2. For this reason, he argues that

his right to appeal should be restored. Id.

      An attorney’s failure to file an appeal where there is clear instruction by the

defendant to do so establishes deficient performance and prejudice even if there is a

valid appeal waiver. United States v. Sandoval–Lopez, 409 F.3d 1193, 1197 (9th Cir.

2005). As the Supreme Court explained in Roe v. Flores–Ortega, 528 U.S. 470, 477

(2000), “a lawyer who disregards specific instructions from the defendant to file a notice

of appeal acts in a manner that is professionally unreasonable.” “The prejudice ... is that

the defendant lost his chance to file the appeal, not that he lost a favorable result that he

would have obtained by appeal.” Sandoval–Lopez, 409 F.3d at 1197. Thus, a valid

appeal waiver does not prevent a movant from establishing prejudice. The Ninth Circuit

acknowledges that this result is counterintuitive, id. at 1197, but it is the law nonetheless.

      Here, the facts are disputed. Huitran-Barron says he instructed his attorney to

appeal; his attorney says no such instruction was given. On this record, Huitran-Barron

is entitled to a hearing. Put differently, the record does not conclusively establish that

Huitran-Barron is not entitled to relief on this claim. The governing statute provides, in

part, that “[u]nless the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief, the court shall cause notice thereof to be served

upon the United States attorney, grant a prompt hearing thereon, determine the issues

and make findings of fact and conclusions of law with respect thereto.” 28 U.S.C. §

2255(b).



MEMORANDUM DECISION AND ORDER - 6
       This leaves the government with two options.

       First, the government can continue to oppose Huitran-Barron’s claim and the

Court will hold an evidentiary hearing to determine whether Huitran-Barron’s allegation

is true. Id. at 1198. If the allegation is true, the Court will vacate and reenter judgment so

that Huitran-Barron can file a timely notice of appeal. Id. If the allegation is untrue,

Huitran-Barron is not entitled to any further relief on this claim. Id.

       Alternatively, the government can choose not to oppose the motion on this ground

and let Huitran-Barron appeal. Id. If the government chooses this option the Court will

vacate and re-enter the judgment without a hearing and allow the appeal to proceed,

assuming without deciding that Huitran-Barron’s claim that he instructed his counsel to

appeal, and that his counsel refused or ignored his request, is true. Id.

       Accordingly, as to ground one, the government will be directed to notify the Court

within 20 days as to how it wishes to proceed.

2.     Counsel’s Alleged Ineffectiveness During Sentencing

       A.     USSG Sections 5K2.0 and 5H1.6

       Huitran-Barron next alleges that the during sentencing, the Court failed to consider

Sections 5K2.0 and 5H1.6 of the United States Sentencing Guidelines because defense

counsel “failed to invoke the statute[s]” adequately. § 2555 Mot. at 7, Dkt. 1. He contends

that as a “humble hardworking man” who supports his parents and helps to pay bills at

home, he may have qualified for a departure based on those statutes. Id.




MEMORANDUM DECISION AND ORDER - 7
       Section 5K2.0, however, simply discusses situations that may be grounds for

departure from the Sentencing Guidelines. It does not discuss mandatory grounds for

departure. Further, Huitran-Barron has made no showing as to which part of § 5K2.0

should apply.

       It appears as though the heart of Huitran-Barron’s claim is directed toward Section

5H1.6, yet he falls short of providing a showing sufficient to indicate a departure would

be warranted. While § 5H1.6 states that “family ties and responsibilities are not ordinarily

relevant in determining whether a departure may be warranted,” Comment B states that

departure may be warranted “based on loss of caretaking or financial support.” U.S.S.G.

§ 5H1.6(1)(B). In order to qualify, the following circumstances must exist: (1) the

sentence will cause a substantial, direct, and specific loss of essential financial support to

the defendant’s family; (2) the loss of financial support substantially exceeds the harm

ordinarily incident to incarceration for a similarly situated defendant; (3) the defendant’s

financial support is irreplaceable; and (4) the departure will effectively address the loss of

financial support. Id. Generously read, Petitioner’s claim that he “supports his older

parents” only demonstrates the existence of the first factor. However, Petitioner provides

no further basis that would justify defense counsel presenting this argument to the Court

other than the vague proposition that he helps to pay bills at home.

       B.       Safety Valve

       Huitran-Barron also contends that defense counsel failed to present information to

the Court demonstrating that he met the criteria for the “safety valve” limitation on



MEMORANDUM DECISION AND ORDER - 8
Applicability of Statutory Minimum Sentences in Certain Cases. § 2555 Mot. at 7, Dkt 1.

As an initial matter, to qualify for a “safety valve” limitation under § 5C1.2 the defendant

must not have possessed a firearm in connection with the offense and must have provided

the Government “all information and evidence the defendant has concerning the offense

or offenses that were part of the same course of conduct or of a common scheme or plan.”

U.S.S.G. § 5C1.2.

       Huitran-Barron does not qualify for a “safety valve” limitation. He possessed a

handgun (in fact, his superseding indictment charged him with unlawful possession of a

firearm). Furthermore, he did not provide the Government with evidence concerning his

offense. Regardless, his attorney argued for a safety valve reduction. On these facts,

Huitran-Baron cannot successfully argue that his attorney performed deficiently.

       C.      Minimal Participant

       Huitran-Barron alleges that, because of his defense counsel’s performance, he was

denied a reduction in his sentence for which he would otherwise qualify because “he

really was a minimal participant in the offense.” Dkt. 1 at 7. The record contradicts this

claim. Petitioner independently organized and executed two discrete sales of

methamphetamine before he agreed to a third sale. At sentencing, Petitioner conceded his

culpability:

       MR. HUITRAN-BARRON: The drugs were in the house and I did sell drugs twice
       and I got that drugs that were in the house from this person that I was renting to.
       They were not mine but they were there. I didn’t know what to do with them so
       that’s what I did.




MEMORANDUM DECISION AND ORDER - 9
Tr. at 15, Cr. Dkt. 39. It is not enough to not be a “ring leader, or manager, []or a

[supervisor]” as Petitioner asserts; he played a substantial role in the offense for which he

was convicted and would not qualify for any reduction. There was no performance

violation or resulting prejudice because defense counsel failed to pursue a reduction

based on his client’s role in the offense.

       D.     The 18 U.S.C. § 3553(a) Factors

       Finally, Huitran-Barron argues his sentence was unduly harsh “given the existence

of mitigating circumstances.” Dkt. 1. Specifically, he alleges the Court “violated [his]

Fifth Amendment Rights by failing to consider title 18 U.S.C. § 3553(a) factors.” Id. The

§ 3553(a) factors “include the nature and circumstances of the offense, the need for

deterrence, the need to protect the public, the need to provide defendant with training or

medical care, and the relevant provisions of the Sentencing Guidelines. United States v.

Gross, 307 F.3d 1043, 1044 (9th Cir. 2002).

       Petitioner’s claim is contradicted by the record. In imposing a below-guidelines

sentence, the Court did consider the § 3553 factors, including, for example, the

Petitioner’s family relationships, education, health, addiction problems with marijuana

and methamphetamine, and citizenship status. The Court also noted that Petitioner was a

drug dealer. Id. Ultimately, after deliberating those factors, the Court still gave Petitioner

a reduction from the Guideline range.




MEMORANDUM DECISION AND ORDER - 10
3.      Counsel’s Alleged Ineffectiveness in Failing to File a Suppression Motion 2

        Finally, Huitran-Barron claims that defense counsel was ineffective because he did

not file a suppression motion after the police searched his truck “without probable cause”

and then abused their search warrant during the search of his home.

        To prevail on a claim of ineffective assistance of counsel for failing to file a

motion to suppress evidence seized in an unlawful search, a prisoner must prove (1) that

his Fourth Amendment claim was meritorious, and (2) that there is a reasonable

probability that the result of the proceeding would have been different absent the

excludable evidence. See Kimmelman v. Morrison, 477 U.S. 365, 375 (1986).

        Here, as a preliminary matter, Huitran-Barron has not expressly linked the alleged

Fourth Amendment violation (i.e., the alleged failure to file a suppression motion) with

the alleged Sixth Amendment violation (i.e., the ineffectiveness of his counsel). See

generally id. That is, he does not expressly argue that he would not have pleaded guilty if

his counsel had filed a suppression motion. Nevertheless, given his pro se status, the

Court will interpret Huitran-Barron’s motion as advancing such an argument.

        The argument fails because, as the government points out, the police had probable

cause to search Huitran-Barron’s vehicle. Huitran-Barron was on his way to conclude a

drug transaction he had arranged with an undercover officer. Police then obtained a




2
 Within this claim, Huitran-Barron also argues that the government wrongly seized and retained two
vehicles belong to his mother and $1,740 in cash. The Court will address this argument in a separate
order.


MEMORANDUM DECISION AND ORDER - 11
warrant and searched Huitran-Barron’s residence, where they located additional drugs

and cash. On these facts, Huitran-Barron’s counsel did not perform deficiently by

choosing not to file a suppression motion.

4. Motion to Amend

      The Court will deny Huitran-Barron’s motion to amend his § 2255 motion.

Among other things, the motion to amend does not set forth any new claims; instead it

mainly responds to the government’s arguments. The Court has considered these

arguments in reaching its decision here.

                                           ORDER

      IT IS ORDERED that:

      1.     As to ground one stated in Huitran-Barron’s § 2255 motion (Dkt. 1; Cr.

             Dkt. 36) the government shall advise the Court within 20 days how it would

             like to proceed, pursuant to United States v. Sandoval-Lopez, 409 F.3d

             1193 (9th Cir. 2005). If the government chooses to proceed with an

             evidentiary hearing, the Court will set a date for that hearing, solely to

             determine whether Huitran-Barron instructed his counsel to file an appeal

             and, if so, whether counsel ignored or refused that instruction. If the

             government chooses not to oppose Huitran-Barron’s motion on ground one,

             the Court will vacate and re-enter its judgment without a hearing and allow

             the appeal to proceed, assuming without deciding that Huitran-Barron’s

             claim, as stated in ground one of the motion, is true.



MEMORANDUM DECISION AND ORDER - 12
     2.    As to grounds two and three, the § 2255 motion (Dkt. 1; Cr. Dkt. 36),

           Petitioner’s motion (Dkt. 1) is DENIED and the government’s motion to

           dismiss (Dkt. 12) is GRANTED, and, accordingly, the claims asserted in

           those grounds are DISMISSED.

     3.    Huitran-Barron’s Motion for Permission to Amend his § 2255 (Dkt. 15) is

           DENIED.

                                             DATED: November 13, 2018


                                             _________________________
                                             B. Lynn Winmill
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
